Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 1 of 48




                                                                     Agrawal 000001
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 2 of 48




                                                                     Agrawal 000002
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 3 of 48




                                                                     Agrawal 000003
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 4 of 48




                                                                     Agrawal 000004
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 5 of 48




                                                                     Agrawal 000005
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 6 of 48




                                                                     Agrawal 000006
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 7 of 48




                                                                     Agrawal 000007
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 8 of 48




                                                                     Agrawal 000008
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 9 of 48




                                                                     Agrawal 000009
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 10 of 48




                                                                     Agrawal 000010
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 11 of 48




                                                                     Agrawal 000011
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 12 of 48




                                                                     Agrawal 000012
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 13 of 48




                                                                     Agrawal 000013
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 14 of 48




                                                                     Agrawal 000014
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 15 of 48




                                                                     Agrawal 000015
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 16 of 48




                                                                     Agrawal 000016
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 17 of 48




                                                                     Agrawal 000017
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 18 of 48




                                                                     Agrawal 000018
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 19 of 48




                                                                     Agrawal 000019
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 20 of 48




                                                                     Agrawal 000020
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 21 of 48

                                                                                             CONFIDENTIAL

                             AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


           This Amendment No. 1 (the “Amendment”) to Employment Agreement, dated December 3, 2018
   (the “Effective Date”), by and among American Purchasing Services, LLC, a Florida limited liability
   company (the “Company”) and Akhil Agrawal (“Executive”) is made pursuant to Section 6(j) of that
   certain Employment Agreement, dated September 7, 2010, by and among the Company and Executive
   (the “Agreement”). Unless otherwise defined herein, capitalized terms used in this Amendment shall have
   the meanings set forth in the Agreement.

           WHEREAS, pursuant to Section 6(j) of the Agreement, the Agreement may be amended with the
   prior written consent of the Company, Executive and the Majority Flexpoint Ford Investors; and

           WHEREAS, (a) the Company and Executive desire to amend the Agreement, effective as of the
   Effective Date and (b) there are no longer any Flexpoint Ford Investors.

           NOW, THEREFORE, in consideration of the foregoing and for other good and valuable
   consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as
   follows:

   1.       Amendment.

            (a)   The Preamble of the Agreement is hereby amended by deleting the phrase “Limited
   Liability Company Agreement of American Medical Depot Holdings, LLC (“Holdings”), dated as of
   August 30, 2010” and replacing such phrase with “Second Amended and Restated Limited Liability
   Company Agreement of American Medical Depot Holdings, LLC (“Holdings”), dated as of December 7,
   2018”.

           (b)       In accordance with the revisions to the Agreement previously approved by the Board,
   effective as of the date hereof, Section 1(b)(i) of the Agreement is hereby amended by deleting the phrase
   “$200,000” and replacing such phase with “$509,975.29”, which amount is the currently-existing and
   Board-approved compensation of Executive, and by deleting the phrase “Majority Flexpoint Ford
   Investors” and replacing such phrase with the phrase “Majority Wynnchurch Investors”.

            (c)          Section 1(b)(v) of the Agreement is hereby amended in its entirety as follows:

                     (v) In addition to the Annual Base Salary, subject to terms and conditions established
            by the Board from time to time, the Executive shall receive an annual bonus (the “Annual
            Bonus”), payable within thirty (30) days following the completion of the Company’s audit for
            each calendar year (beginning in calendar year 2019) during the Employment Period (but in
            any event during the calendar year following the calendar year to which such bonus applies),
            of (A) up to fifty percent (50%) of the Annual Base Salary based upon achievement by the
            Company and its Subsidiaries of the performance criteria and other goals established at the
            beginning of such fiscal year in writing by the Board, subject to the Required Consent
            (“Performance Goals”), and (B) up to one hundred percent (100%) of the Annual Base Salary
            based upon the Company and its Subsidiaries exceeding the Performance Goals by an amount
            that will be established at the beginning of such fiscal year in writing by the Board, subject to
            the Required Consent (the “Stretch Goals”). The Board and Executive shall agree upon the
            Performance Goals and the Stretch Goals for the Company and its Subsidiaries in conjunction
            with the approval of the annual budget for the Company. The parties agree that no Annual
            Bonus shall be payable with respect to the performance of the Company and its Subsidiaries
            in respect of calendar year 2018. Achievement of performance criteria and other goals may be

   {00192679.DOC / 4 }
   142357995.1
                                                                                                     Agrawal 000021
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 22 of 48



            subject to confirmation by the Company’s independent auditors.

           (d)    Section 5 of the Agreement is hereby amended by deleting the notice address for notices
   to the Company and replacing such notice address as set forth below:

                   “If to the Company:

                           American Purchasing Services, LL
                           10315 USA Today Way
                           Miramar, FL 33025
                           Attn: Akhil Agrawal
                           Email: Akhil.Agrawal@amdnext.com

                   with copies to (which shall not constitute notice):

                           Wynnchurch Capital, LLC
                           6250 N. River Road, Suite 10-100
                           Rosemont, Illinois 60018
                           Attn: John Hatherly
                           Email: jhatherly@wynnchurch.com

                           and

                           Perkins Coie LLP,
                           131 South Dearborn Street, Suite 1700,
                           Chicago, Illinois 60603,
                           Attention: James Cruger,
                           Email Address: jcruger@perkinscoie.com”

            (e)    Section 6(a) is hereby amended and restated in its entirety by the following:

                   “(a)    Holdings LLC Agreement. To the extent of any conflict between this Agreement
                   and the Holdings LLC Agreement, the terms of this Agreement are expressly subject to
                   the Holdings LLC Agreement. The Company shall enforce the provisions of this
                   Agreement in good faith and exercise all of its rights and remedies thereunder as
                   appropriate and in the best interests of the Company and, without the prior written
                   consent of the Majority Wynnchurch Investors, the Company shall not amend, modify or
                   supplement, or waive any provisions of this Agreement.”

           (f)    Section 6(f) of the Agreement is hereby amended by deleting the phrase “Flexpoint Ford
   Investors” wherever such phrase appears in such section and replacing such phrase, in each case, with the
   phrase “Wynnchurch Investors”.

          (g)      Section 6(j) of the Agreement is hereby amended by deleting the phrase “Majority
   Flexpoint Ford Investors” and replacing such phrase with the phrase “Majority Wynnchurch Investors”.

            2.    Full Force and Effect. Except as otherwise amended hereby, the terms and provisions of
   the Agreement shall remain in full force and effect and any conflict between the terms of the Agreement
   and this Amendment shall be construed in favor of this Amendment.

            3.    Complete Agreement. This Amendment and the Agreement expressly constitute the
   entire agreement among the parties hereto with respect to the subject matter hereof and preempt any prior


   142357995.1
                                                                                                   Agrawal 000022
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 23 of 48



   understandings, agreements or representations by or among the parties, written or oral, which may have
   related to the subject matter hereof in any way. Other than this Amendment and the Agreement, neither
   the parties hereto nor any of their affiliates have entered into any other agreement or arrangement
   (including any other amendments to the Agreement or side letters related to the Agreement) related to the
   subject matter hereof.

            4.      Counterparts. This Amendment may be executed in several counterparts and all so
   executed shall constitute one and the same instrument, binding upon all of the parties hereto,
   notwithstanding that all parties are not signatory to the original or the same counterpart. Facsimile or
   PDF transmission of an executed counterpart of this Amendment shall be deemed to constitute due and
   sufficient delivery of such counterpart, and such signatures shall be deemed original signatures for
   purposes of the enforcement and construction of this Amendment.

           5.       Governing Law. This Amendment shall be governed by and construed in accordance
   with the internal laws (and not the laws of conflicts) of the State of Delaware.

                                      [signatures on the following page]




   142357995.1
                                                                                              Agrawal 000023
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 24 of 48




                                                                     Agrawal 000024
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 25 of 48




                                                                     Agrawal 000025
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 26 of 48




                                                                     Agrawal 000026
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 27 of 48




                                                                     Agrawal 000027
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 28 of 48




                                                                     Agrawal 000028
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 29 of 48




                                                                     Agrawal 000029
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 30 of 48




                                                                     Agrawal 000030
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 31 of 48




                                                                     Agrawal 000031
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 32 of 48




                                                                     Agrawal 000032
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 33 of 48




                                                                     Agrawal 000033
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 34 of 48




                                                                     Agrawal 000034
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 35 of 48




                                                                     Agrawal 000035
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 36 of 48




                                                                     Agrawal 000036
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 37 of 48




                                                                     Agrawal 000037
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 38 of 48




                                                                     Agrawal 000038
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 39 of 48




                                                                     Agrawal 000039
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 40 of 48




                                                                     Agrawal 000040
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 41 of 48




                                                                     Agrawal 000041
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 42 of 48




                                                                     Agrawal 000042
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 43 of 48




                                                                     Agrawal 000043
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 44 of 48




                                                                     Agrawal 000044
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 45 of 48

                                                                                             CONFIDENTIAL

                             AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


           This Amendment No. 1 (the “Amendment”) to Employment Agreement, dated December 3, 2018
   (the “Effective Date”), by and among American Purchasing Services, LLC, a Florida limited liability
   company (the “Company”) and Sukrit Agrawal (“Executive”) is made pursuant to Section 6(j) of that
   certain Employment Agreement, dated September 7, 2010, by and among the Company and Executive
   (the “Agreement”). Unless otherwise defined herein, capitalized terms used in this Amendment shall have
   the meanings set forth in the Agreement.

           WHEREAS, pursuant to Section 6(j) of the Agreement, the Agreement may be amended with the
   prior written consent of the Company, Executive and the Majority Flexpoint Ford Investors; and

           WHEREAS, (a) the Company and Executive desire to amend the Agreement, effective as of the
   Effective Date and (b) there are no longer any Flexpoint Ford Investors.

           NOW, THEREFORE, in consideration of the foregoing and for other good and valuable
   consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as
   follows:

   1.       Amendment.

            (a)   The Preamble of the Agreement is hereby amended by deleting the phrase “Limited
   Liability Company Agreement of American Medical Depot Holdings, LLC (“Holdings”), dated as of
   August 30, 2010” and replacing such phrase with “Second Amended and Restated Limited Liability
   Company Agreement of American Medical Depot Holdings, LLC (“Holdings”), dated as of December 7,
   2018”.

           (b)       In accordance with the revisions to the Agreement previously approved by the Board,
   effective as of the date hereof, Section 1(b)(i) of the Agreement is hereby amended by deleting the phrase
   “$200,000” and replacing such phase with “$509,975.29”, which amount is the currently-existing and
   Board-approved compensation of Executive, and by deleting the phrase “Majority Flexpoint Ford
   Investors” and replacing such phrase with the phrase “Majority Wynnchurch Investors”.

            (c)          Section 1(b)(v) of the Agreement is hereby amended in its entirety as follows:

                     (v) In addition to the Annual Base Salary, subject to terms and conditions established
            by the Board from time to time, the Executive shall receive an annual bonus (the “Annual
            Bonus”), payable within thirty (30) days following the completion of the Company’s audit for
            each calendar year (beginning in calendar year 2019) during the Employment Period (but in
            any event during the calendar year following the calendar year to which such bonus applies),
            of (A) up to fifty percent (50%) of the Annual Base Salary based upon achievement by the
            Company and its Subsidiaries of the performance criteria and other goals established at the
            beginning of such fiscal year in writing by the Board, subject to the Required Consent
            (“Performance Goals”), and (B) up to one hundred percent (100%) of the Annual Base Salary
            based upon the Company and its Subsidiaries exceeding the Performance Goals by an amount
            that will be established at the beginning of such fiscal year in writing by the Board, subject to
            the Required Consent (the “Stretch Goals”). The Board and Executive shall agree upon the
            Performance Goals and the Stretch Goals for the Company and its Subsidiaries in conjunction
            with the approval of the annual budget for the Company. The parties agree that no Annual
            Bonus shall be payable with respect to the performance of the Company and its Subsidiaries
            in respect of calendar year 2018. Achievement of performance criteria and other goals may be

   {00192679.DOC / 4 }
   142227929.3
                                                                                                     Agrawal 000045
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 46 of 48



            subject to confirmation by the Company’s independent auditors.

           (d)    Section 5 of the Agreement is hereby amended by deleting the notice address for notices
   to the Company and replacing such notice address as set forth below:

                   “If to the Company:

                           American Purchasing Services, LL
                           10315 USA Today Way
                           Miramar, FL 33025
                           Attn: Sukrit Agrawal
                           Email: Sukrit.agrawal@amdnext.com

                   with copies to (which shall not constitute notice):

                           Wynnchurch Capital, LLC
                           6250 N. River Road, Suite 10-100
                           Rosemont, Illinois 60018
                           Attn: John Hatherly
                           Email: jhatherly@wynnchurch.com

                           and

                           Perkins Coie LLP,
                           131 South Dearborn Street, Suite 1700,
                           Chicago, Illinois 60603,
                           Attention: James Cruger,
                           Email Address: jcruger@perkinscoie.com”

            (e)    Section 6(a) is hereby amended and restated in its entirety by the following:

                   “(a)    Holdings LLC Agreement. To the extent of any conflict between this Agreement
                   and the Holdings LLC Agreement, the terms of this Agreement are expressly subject to
                   the Holdings LLC Agreement. The Company shall enforce the provisions of this
                   Agreement in good faith and exercise all of its rights and remedies thereunder as
                   appropriate and in the best interests of the Company and, without the prior written
                   consent of the Majority Wynnchurch Investors, the Company shall not amend, modify or
                   supplement, or waive any provisions of this Agreement.”

           (f)    Section 6(f) of the Agreement is hereby amended by deleting the phrase “Flexpoint Ford
   Investors” wherever such phrase appears in such section and replacing such phrase, in each case, with the
   phrase “Wynnchurch Investors”.

          (g)      Section 6(j) of the Agreement is hereby amended by deleting the phrase “Majority
   Flexpoint Ford Investors” and replacing such phrase with the phrase “Majority Wynnchurch Investors”.

            2.    Full Force and Effect. Except as otherwise amended hereby, the terms and provisions of
   the Agreement shall remain in full force and effect and any conflict between the terms of the Agreement
   and this Amendment shall be construed in favor of this Amendment.

            3.    Complete Agreement. This Amendment and the Agreement expressly constitute the
   entire agreement among the parties hereto with respect to the subject matter hereof and preempt any prior


   142227929.3
                                                                                                   Agrawal 000046
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 47 of 48



   understandings, agreements or representations by or among the parties, written or oral, which may have
   related to the subject matter hereof in any way. Other than this Amendment and the Agreement, neither
   the parties hereto nor any of their affiliates have entered into any other agreement or arrangement
   (including any other amendments to the Agreement or side letters related to the Agreement) related to the
   subject matter hereof.

            4.      Counterparts. This Amendment may be executed in several counterparts and all so
   executed shall constitute one and the same instrument, binding upon all of the parties hereto,
   notwithstanding that all parties are not signatory to the original or the same counterpart. Facsimile or
   PDF transmission of an executed counterpart of this Amendment shall be deemed to constitute due and
   sufficient delivery of such counterpart, and such signatures shall be deemed original signatures for
   purposes of the enforcement and construction of this Amendment.

           5.       Governing Law. This Amendment shall be governed by and construed in accordance
   with the internal laws (and not the laws of conflicts) of the State of Delaware.

                                      [signatures on the following page]




   142227929.3
                                                                                              Agrawal 000047
Case 0:20-cv-61920-AHS Document 1-1 Entered on FLSD Docket 09/21/2020 Page 48 of 48




                                                                     Agrawal 000048
